Jackson, Chief Justice.
The city court of Carrollton, Carroll county, dismissed a suit on the ground that it had no jurisdiction to try it, because, though in the aggregate the sum sued for was over one hundred and under three hundred dollars, that aggregate was made up of many debts, no one of which amounted to one hundred dollars. To that judgment exception was taken, and the case is before us.
Concurrent jurisdiction with the superior court is given to this city court in all cases where the amount sued for is over the jurisdiction of a justice court and under three hundred dollars. The jurisdiction of justice courts is one hundred dollars and under that sum. Therefore this case, being between one hundred and three hundred dollars, is within the jurisdiction, unless it must be all in one contract between the parties, or enough in one to amount to more than one hundred dollars. The language is, “ concurrent jurisdiction with the superior court” between those amounts. Acts of 1884-5, p. 461. That is to say, that it *87has the same jurisdiction that the superior court has between those sums. The superior court always had jurisdiction when the sum sued for was made up of small fragments, and could always add small sums together, and unite all of those small amounts into one sum total, and have the suit brought and tried for the aggregate sum. Indeed, between the same parties, it would force the joinder of all in one action to save costs. So that there can be no doubt that the court had jurisdiction, though the sum sued for was made up of sums within the jurisdiction of the justice court severally.
Judgment reversed.